Citation Nr: 1219859	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-47 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of a debt created by an overpayment of compensation benefits in the amount of $34,271.63, to include the validity of the debt. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to May 1976 and from June 1984 to October 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a decision of the VA Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence reflects that the Veteran was not fleeing to avoid prosecution, or custody or confinement after conviction, of a felony during the period when the alleged $34,271.63 overpayment was created. 


CONCLUSION OF LAW

The debt in the amount of $34, 271.63 was not properly created.  38 U.S.C.A. §§ 5107(b) , 5302(a), 5313B (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.911, 1.963(a), 1.965(a), 3.102, 3.660, 3.665(n) (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the VCAA is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

Legal Criteria and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Pursuant to 38 C.F.R. § 3.665(n), compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

In cases where a debt has been created by overpayment of VA benefits, VA may waive recovery of such overpayment if there is no indication of fraud, misrepresentation, or bad faith on the veteran's part, and recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) . 

Where a veteran questions whether he owes the debt, VA must first make a threshold determination as to whether the debt that created the overpayment was validly created.  Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991); 38 C.F.R. § 1.911(c)(1) ; VAOPGCPREC 6-98.  In this case, the Veteran has consistently questioned whether the debt was validly created, in his written statements and in his Board hearing testimony. 

While it was never specifically addressed whether the creation of the debt was valid, the United States Court of Appeals for Veterans Claims (Court) and General Counsel have held that the question of whether the debt was properly created is part of a request for waiver of the indebtedness.  As the Board is granting the benefit sought, it may address this issue in the first instance without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

In November 2009, VA was informed that in September 1984 an arrest warrant for the Veteran had been issued by the King County DPS Police in Seattle, Washington.  The offense was cited as larceny.  

In November 2009, the Veteran was informed of a proposal to reduce his compensation benefits because of his "fugitive felon" status.  In January 2010, the Veteran appeared in the state of Washington to address the arrest warrant.  At that time, the case was dismissed and the warrant was cleared.  

In February 2010, the Veteran was notified that his benefits were terminated effective December 1, 2007, the date he became entitled to VA benefits, and that it would resume January 12, 2010, the date his warrant was cleared.  The adjustment resulted in an overpayment of benefits to the Veteran in the amount of $34,271.63.  

The Veteran submitted a request for a waiver of the overpayment.  He claimed a financial hardship and related that he was not a fugitive felon.  Via various statements the Veteran has related that he was unaware of the warrant until he received notice from the VA in November 2009.  Per the Veteran, when he became aware of the warrant he resolved the issue as soon as he could.  The Veteran stated that he was not given notice by mail or person of the warrant as the notice letter was sent to an address he never lived at.  He further asserts that the notice was mailed in September 1984 at which time he was stationed in Oklahoma.  The Veteran relates that he has visited the state of Washington several times over the past 25 years and that he renewed his driver's license in the state of Washington on numerous occasions without any problems.  He also stated that he served from June 1984 to October 2007 in the Army and at no time did the extensive military background checks disclose the existence of the warrant.  

The dispositive issue in this case is whether the Veteran was a fugitive felon from September 4, 1984, until January 12, 2010.  He could only be a fugitive felon if during that period he was fleeing to avoid prosecution for a felony, or to avoid custody or confinement after conviction for a felony.  38 C.F.R. § 3.665(n).

The evidence reflects that an arrest warrant was issued in September 1984 for the Veteran for larceny committed in the state of Washington.  The circumstances of issuance of the warrant are not clear.  The Veteran has testified that he was unaware of the warrant and no evidence has been presented to indicate that the Veteran was aware of the pending charges.  It is also noteworthy that at the time the arrest warrant was issued the Veteran was on active duty with the Army.  We also note that the larceny charge on which the arrest warrant was issued was ultimately dismissed.  The record is devoid of a showing that the Veteran was fleeing to avoid prosecution.  He can only be considered a fugitive felon if he was fleeing to avoid prosecution.  There is no showing of such in the record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA must give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The above evidence reflects that the evidence is approximately evenly balanced as to whether the Veteran was a fugitive by reason of fleeing to avoid prosecution, therefore warranting discontinuance of payment of compensation to him from December 1, 2007 to January 12, 2010 in the amount of $34,271.63.  The Board therefore finds that this debt was not validly created, and that there was no overpayment of benefits during this time period.  The Veteran is therefore entitled to waiver of the recovery of the debt created by a purported overpayment of compensation benefits in the amount of $34,271.63.


ORDER

Entitlement to a waiver of the recovery of a debt created by an overpayment of compensation benefits in the amount of $34,271.63 is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


